DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 15, 16, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bornzin et al (US 2014/0172034 A1, hereinafter “Bornzin”).
Regarding claim 1, Bornzin discloses an implantable defibrillator (par 0038) comprising: a canister (par 0084) housing a source of electrical energy (par 0099), a capacitor (par 0099), and operational circuitry that senses heart rhythms (pars 0085; 0091); and an electrode and lead assembly (par 0008, where Bornzin details features of the IIMD including a transition segment and extension body which read on the claimed 
Regarding claim 2, Bornzin discloses the shocking electrode (par 0038, 0076, 0084) is configured to be actuated by pulling or pushing on a push-pull member between a delivery configuration and an implanted configuration, and the implanted configuration has a larger width than a width of the delivery configuration (par 0040, 0071).  The cited paragraphs of Bornzin detail that the implant is advanced to a delivery site, where a delivery style is withdrawn/pulled, the device assumes the final coiled shape which Examiner interprets to include an implanted configuration that has a larger width than the delivery configuration.
Regarding claim 3, Bornzin discloses the shocking electrode (par 0038, 0076, 0084) is biased to an expanded configuration in which the first and second electrodes are spaced from one another in at least a portion thereof to define a first width (as shown in figure 10; pars 0078-0079, 0081), and the shocking electrode is collapsible into a delivery configuration by constraint within a sheath to a second width less than the first width (par 0071).  Examiner interprets that the delivery 
Regarding claim 4, Bornzin discloses at least one of the first and second electrodes comprises an electrically conductive strut (pars 0081, par 0113).
Regarding claim 5, Bornzin discloses at least one of the first and second electrodes comprises a helically wound coil electrode (par 0084).
Regarding claim 6, Bornzin discloses the first and second electrodes are axially spaced from a longitudinal axis of the lead body (par 0081as shown in figure 10).
Regarding claim 7, Bornzin discloses the at least one sensing electrode comprises a proximal sensing electrode positioned proximal to the shocking electrode and a distal sensing electrode positioned distal to the shocking electrode (par 0038, 0052; 0076, 0081, 0084).  Examiner interprets the disclosure of Bornzin supports this configuration of electrodes because any electrode (e.g., figure 10) can be designated as either a shock or sensing electrode, such that the device includes a proximal and distal sensing electrode relative to the shock electrode.
Regarding claim 8, Bornzin discloses a membrane disposed over at least a portion of the electrode and lead assembly (pars 0070-0071, where the sheath serves as a barrier/membrane for the device before and during implantation).
Regarding claim 15, Bornzin discloses the first coil electrode is configured to be straightened into a straightened configuration for delivery (par 0071, 0078).
Regarding claim 16, Bornzin discloses the straightened configuration, the first coil electrode has a reduced profile relative to the curved configuration (par 0071, 0078).
Regarding claim 17, Bornzin discloses the at least one sensing electrode comprises a proximal sensing electrode positioned proximal to the shocking electrode and a distal sensing electrode positioned distal to the shocking electrode (par 0038, 0052; 0076, 0081, 0084).  Examiner interprets the disclosure of Bornzin supports this 
Regarding claim 18, Bornzin discloses a membrane disposed over at least a portion of the electrode and lead assembly (pars 0070-0071, where the sheath serves as a barrier/membrane for the device before and during implantation).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 9, 10, 11, 12, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bornzin.
Regarding claims 9, 10, 11, and 12, Bornzin discloses the use of a shocking electrode (par 0038, 0076, 0084), for example, as shown in figure 10.  Examiner interprets that the shocking electrode necessarily includes dimensions of length and width, where Bornzin further discloses the shape of the electrodes may include modifications such as a coil configuration (par 0084).  Bornzin, however, is silent that the shocking electrode extends over a length in the range from 50-110 mm or 70-90 mm, nor that the electrode has a width in the range of 10-33 mm or 15-25 mm.  Bornzin does, however, disclose that the invention may include other dimensions as necessary (par 0117).  Therefore, Examiner interprets that the dimensions as defined in claims 9-12 are obvious variants of the disclosed Bornzin invention, such that Bornzin may further include a shocking electrode that extends over a length in the range from 50-110 mm or 70-90 mm, or that the electrode has a width in the range of 10-33 mm or 15-25 mm as known in the art.  Examiner notes that there is no criticality disclosed in the instant application that provides an advantage, is used for a particular purpose, or solves a stated problem.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of a modified Bornzin in the invention of Bornzin as referenced above, since such a modification would provide the predictable results of dimensions to provide effective defibrillation shock coverage to a target area as known in the art.
Regarding claims 13, 19, and 20, Bornzin discloses a canister (par 0084) housing a source of electrical energy (par 0099), a capacitor (par 0099), and operational circuitry that senses heart rhythms (pars 0085; 0091); and an electrode and lead assembly (par 0008, where Bornzin details features of the IIMD including a transition segment and extension body which read on the claimed electrodes and a lead as referenced below), the electrode and lead assembly comprising: a lead body with a longitudinal axis (pars 0077-0079); at least one sensing electrode (par 0052; 0076); and a shocking electrode (par 0038, 0076, 0084), the shocking electrode (par 0038, 0076, 0084) including a coil, the first coil electrode in a relaxed state being wound into a first helical configuration about the longitudinal axis of the lead body (par 0081, 0084, which Examiner interprets to include a helically wound element). Bornzin discloses the use of a shocking electrode (par 0038, 0076, 0084), for example, as shown in figure 10.  Examiner interprets that the shocking electrode necessarily includes dimensions of length and width, where Bornzin further discloses the shape of the electrodes may include modifications such as a coil configuration (par 0084).  Bornzin, however, is silent that the shocking electrode includes a length in the range of 50 to 110 millimeters and a width in the range of 1 to 40 millimeters; or that the shocking electrode extends over a length in the range of 60 to 100 millimeters; or that the shocking electrode has a width in the range of 10 to 30 millimeters.  Bornzin does, however, disclose that the invention may include other dimensions as necessary (par 0117).  Therefore, Examiner interprets that the dimensions as defined in the instant claim are obvious variants of the disclosed Bornzin invention, such that Bornzin may further include a shocking electrode including a length in the range of 50 to 110 millimeters and a width in the range of 1 to 40 
Regarding claim 14, Bornzin discloses multiple electrodes used for defibrillation as shown in figure 10 (par 0038, 0076, 0084) including a coil electrode, where a second coil electrode comprising a helically wound element, the second coil electrode in a relaxed state being wound into a second helical configuration about the longitudinal axis of the lead body (par 0081).  Bornzin, however, does not explicitly disclose that the second helical configuration extending in a rotational direction opposite the first helical configuration.  In another embodiment, Bornzin discloses the use of the electrodes as coupled to the spiral lead elements (see figure 13; par 0109-0111).  Applied to the invention as described in figure 10, the electrode elements would be coupled to the spiral elements and wound in different directions as shown in figure 10.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of a modified Bornzin in the invention of Bornzin as referenced above, since such a modification would provide the predictable 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181.  The examiner can normally be reached on Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799